IN THE COURT OF APPEALS OF NORTH CAROLINA

                                         No. COA16-1165

                                       Filed: 16 May 2017

Durham County, No. 12 JA 239

IN THE MATTER OF: M.B.


       Appeal by respondent-mother from order signed 29 August 20161 by Judge

William A. Marsh, III in Durham County District Court. Heard in the Court of

Appeals 3 May 2017.


       Senior Assistant Durham County Attorney Robin K. Martinek for petitioner-
       appellee Durham County Department of Social Services.

       Miller & Audino, LLP, by Jeffrey L. Miller, for respondent-appellant mother.

       Administrative Office of the Courts, by GAL Appellate Counsel Matthew D.
       Wunsche, for guardian ad litem.


       ZACHARY, Judge.


       Ms. E.B. (“respondent”) appeals from an order establishing a guardianship for

her minor child M.B. (“Max”).2 We affirm.

                                              I. Background

       The Durham County Department of Social Services (“DSS”) initiated the

underlying juvenile case on 10 December 2012, when it obtained non-secure custody

of Max and filed a petition alleging that he was a neglected and dependent juvenile.


       1  The trial court signed the order on 26 August 2016; however, the file stamp is illegible and,
as a result, we cannot determine when the order was formally entered.
        2 We have used pseudonyms to protect the juvenile’s identity and for ease of reading.
                                     IN RE: M.B.

                                  Opinion of the Court



The trial court adjudicated Max to be a dependent juvenile by order entered 16

January 2013. In its disposition order entered 15 March 2013, the trial court

continued custody of Max with DSS, granted respondent weekly supervised visitation

with Max, and ordered respondent to: (1) obtain substance abuse and mental health

evaluations and follow any recommendations; (2) establish and maintain mental

health services and comply with all recommendations; (3) submit to testing for

Huntington’s disease; (4) obtain stable housing and a stable source of income; and (5)

participate in a parenting program. In re M.B., __ N.C. App. __, 782 S.E.2d 785 (2016)

(unpublished) (“M.B. I”)

      The court initially set the permanent plan for Max as reunification with a

parent, but respondent’s mental health deteriorated and she failed to comply with

the trial court’s orders. See M.B. I. On 3 April 2014, the trial court appointed a

guardian ad litem (“GAL”) for respondent, finding that she lacked sufficient capacity

to proceed on her own behalf. In an order entered 28 May 2014, the court ceased

reunification efforts with respondent and changed the permanent plan for Max to

custody with Ms. J.M. (“Ms. Metz”), his paternal great-grandmother, with an

alternative plan of reunification with respondent. Max has lived in the home of Ms.

Metz “continuously since June 6, 2014, during which time [Ms. Metz] has been both

a placement provider and a guardian of the child.” By order entered 15 December

2014, the trial court changed Max’s permanent plan to guardianship with Ms. Metz,



                                         -2-
                                      IN RE: M.B.

                                   Opinion of the Court



appointed Ms. Metz as his guardian, and suspended respondent’s visitation until she

could show that “her mental health has stabilized.”

      Respondent attempted to appeal from the trial court’s 15 December 2014 order,

but the trial court dismissed her appeal. By order entered 28 May 2015, this Court

issued a writ of certiorari to review both the 15 December 2014 permanency planning

review order and the order dismissing respondent’s appeal. In our opinion in M.B. I,

this Court affirmed the trial court’s order dismissing respondent’s appeal of right, but

vacated and remanded the trial court’s permanency planning order because the court

had failed to verify that Ms. Metz had adequate financial resources to care for Max.

      On 8 August 2016, the trial court conducted another permanency planning

review hearing, wherein it considered further evidence of Ms. Metz’s financial ability

to care for Max. On 26 August 2016, the trial court signed an order appointing Ms.

Metz as Max’s guardian. In its order, the court found that Ms. Metz, Max, and other

members of Ms. Metz’s family were living in Cleves, Ohio. The court further found

that Ms. Metz had adequate resources to care for Max and that she understood the

legal rights and responsibilities she would have as Max’s guardian. The court directed

respondent to participate in services recommended by DSS, suspended respondent’s

visitation with Max until she showed to the court that her mental health had

stabilized, ceased further reviews in the juvenile case, and released DSS, Max’s GAL,

and the parties’ counsel of further duties. Within a month of the entry of this order,



                                          -3-
                                    IN RE: M.B.

                                 Opinion of the Court



Ms. Metz moved back to Durham, North Carolina. Accordingly, when respondent

filed a notice of appeal, she served it on Ms. Metz at her address in Durham, North

Carolina.

                   II. Interstate Compact on the Placement of Children

      Respondent first argues that the trial court erred by appointing Ms. Metz as

Max’s guardian without first complying with the requirements of the Interstate

Compact on the Placement of Children (“ICPC” or “Compact”). Respondent contends

that because Ms. Metz “was a resident of Ohio at the time” of the entry of the

permanency planning order, the trial court’s order must be “reversed and vacated,

and this matter should be remanded for compliance with the ICPC[.]” We conclude

that this argument has been rendered moot by Ms. Metz’s return to North Carolina.

      An issue “is ‘moot’ when a determination is sought on a matter which, when

rendered, cannot have any practical effect on the existing controversy. Black's Law

Dictionary 1008 (6th ed. 1990). ‘Courts will not entertain or proceed with a cause

merely to determine abstract propositions of law.’ ” Roberts v. Madison Cty. Realtors

Ass’n, 344 N.C. 394, 398-99, 474 S.E.2d 783, 787 (1996) (quoting In re Peoples, 296
N.C. 109, 147, 250 S.E.2d 890, 912 (1978)). “It is well-established that ‘courts have

no jurisdiction to determine matters purely speculative, enter anticipatory

judgments, declare social status, deal with theoretical problems, give advisory

opinions, answer moot questions, adjudicate academic matters, provide for



                                        -4-
                                     IN RE: M.B.

                                  Opinion of the Court



contingencies which may hereafter rise, or give abstract opinions.’ ” In re Accutane

Litig., 233 N.C. App. 319, 326, 758 S.E.2d 13, 19 (2014) (quoting Baxter v. Jones, 283
N.C. 327, 332, 196 S.E.2d 193, 196 (1973)). For example, in In re Stratton, 159 N.C.

App. 461, 583 S.E.2d 323, appeal dismissed, 357 N.C. 506, 588 S.E.2d 472 (2003), the

respondent appealed from an adjudication of neglect and dependency. During the

pendancy of the appeal, respondent’s parental rights to the child were terminated.

This Court dismissed the respondent’s appeal as moot, holding that the “questions

raised by [respondent] on this appeal are now academic given [the trial court’s] order

terminating his parental rights.” Stratton, 159 N.C. App. at 463, 583 S.E.2d at 324.

      In the present case, appellee DSS contends that we should dismiss as moot

respondent’s argument that the trial court erred by failing to comply with the ICPC

prior to designating Ms. Metz as Max’s guardian. DSS argues that because “the

Guardian has moved back to North Carolina, there is no longer an issue of

controversy related to the ICPC.” Respondent has requested that this case be

remanded for “for further proceedings consistent with the ICPC.” We agree with DSS

that “[s]ince the ICPC no longer applies, there is no hearing for the [trial court] to

conduct in accordance with the ICPC.”

      We note that respondent’s appeal on this issue is premised on the fact that

“[Ms. Metz] was a resident of Ohio at the time” that the permanency planning order

was entered. (emphasis added). At no point in her appellate brief does respondent



                                         -5-
                                     IN RE: M.B.

                                  Opinion of the Court



contend that Ms. Metz continues to reside in Ohio, and respondent has not disputed

DSS’s assertion that Ms. Metz no longer lives in Ohio. Moreover, review of the record

shows that respondent served her notice of appeal on Ms. Metz at 606 Hugo Street,

Durham, North Carolina, 27704. Thus, respondent clearly is aware that Ms. Metz

returned to North Carolina shortly after the entry of the order from which she

appeals. In addition, respondent does not argue that the facts of this case fall within

an exception to the mootness doctrine. We conclude that the issue of the applicability

of the ICPC has been rendered moot by Ms. Metz’s return to North Carolina.

Accordingly, we do not address this issue.

                       III. Parental Rights Retained by Respondent

      Respondent also argues that the trial court erred in failing to designate what

parental rights, if any, she retained following the establishment of the guardianship.

Respondent contends that the trial court failed to comply with the requirements of

N.C. Gen. Stat. § 7B-906.1(e)(2) (2015), which provides that:

             (e) At any permanency planning hearing where the juvenile is not
             placed with a parent, the court shall additionally consider the
             following criteria and make written findings regarding those that
             are relevant:

                                              ...

             (2) Where the juvenile’s placement with a parent is unlikely
             within six months, whether legal guardianship or custody with a
             relative or some other suitable person should be established and,
             if so, the rights and responsibilities that should remain with the
             parents.


                                         -6-
                                      IN RE: M.B.

                                   Opinion of the Court




      On appeal, respondent asserts that the trial court was required to make

findings about her rights in regard to the following:

             [A]mong the intended rights for consideration and designation by
             the court are: (1) the right to attend or know about health care
             procedures for Max; (2) the right to communicate with the
             guardian about Max; (3) the right to attend special events in
             which Max was a participant; (4) the right to know about changes
             in Max’s address or custody; (5) the right to know about Max’s
             illnesses and prescribed treatments; (6) the right to know about
             Max’s progress in school; and, (7) the right to send gifts for
             Christmas and birthdays.

      Respondent has not cited any authority or offered any legal argument in

support of her assertion that the rights identified by respondent are “among the

intended rights for consideration and designation by the court.” Nor has respondent

cited any authority holding, as respondent appears to contend, that the trial court

was required to make specific findings about every right that respondent might

possibly retain. Respondent asserts that N.C. Gen. Stat. § 7B-906.1(e)(2) “requires

the lower court to establish the rights and responsibilities” that remain with a

respondent following the establishment of a guardianship, and cites In re R.A.H., 182
N.C. App. 52, 641 S.E.2d 404 (2007), for the proposition that “failure to make findings

about these rights is reversible error.” R.A.H. did not, however, articulate a general

rule on the extent to which a trial court is required to address specified rights that a

parent might retain after guardianship is established. In R.A.H. the record showed

that the trial court had placed responsibility for determining the appellant’s


                                          -7-
                                      IN RE: M.B.

                                   Opinion of the Court



visitation rights with the minor child’s guardian. We noted that the trial court may

not delegate its responsibility for awarding visitation and remanded “on that issue to

the trial court for clarification[.]” R.A.H, 182 N.C. App. at 61, 641 S.E.2d at 410.

R.A.H. does not support respondent’s contention that the trial court was required to

make extensive findings on a number of possible “rights” of a parent. See also In re

T.R.M., 188 N.C. App. 773, 780, 656 S.E.2d 626, 631 (2008) (holding under identical

language of a prior statute, N.C. Gen. Stat. § 7B-907(b)(2) (2007), that in granting

guardianship of a child to the child’s grandparents, the trial court sufficiently

addressed the respondent-mother’s rights and responsibilities “by providing her

visitation rights and clear guidance as to the limitations upon those visitation

rights”).

       Respondent would append to N.C. Gen. Stat. § 7B-906.1(e)(2) an additional

requirement that a trial court make findings that constitute individual decisions on

whether a parent retains every right or responsibility the parent had prior to the

grant of custody or guardianship. We conclude that when a child is placed in the

custody or guardianship of another person, the parent’s rights and responsibilities,

apart from visitation, are lost if the trial court’s order does not otherwise provide.

       Here, the trial court’s order specifically provided that respondent’s visitation

with Max shall remain suspended until she shows that her mental health has

stabilized. The court did not list any other right or responsibility that respondent



                                          -8-
                                    IN RE: M.B.

                                 Opinion of the Court



retained to Max, and thus she retained none. Accordingly, we find the trial court

complied with the requirements of N.C. Gen. Stat. § 7B-906.1(e)(2), and we overrule

this argument.

      Respondent does not otherwise challenge the trial court’s order granting

guardianship of Max to Ms. Metz, and we affirm the order.

      AFFIRMED.

      Judges ELMORE and HUNTER, JR. concur.




                                        -9-